Citation Nr: 1755730	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. D. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1958 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning post-traumatic stress disorder (PTSD), traumatic brain injury (TBI), migraines and left leg peripheral neuropathy as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in  this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, the Board will not take action at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

A lumbosacral spine disability was not shown in service or for many years thereafter, and the most probative evidence indicates it is not related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence of record notes the Veteran is currently diagnosed with post-operative multilevel degenerative disc disease of the lumbosacral.  Accordingly, the first element necessary for service connection, a current disability, has been met.  The question becomes whether his current lumbosacral spine disability is related to his military service.

The Veteran has asserted he injured his back during an in-service motor vehicle accident, while stationed in France.  The Veteran recalls driving a military vehicle during the winter of approximately 1959 or 1960, when he unknowingly hit a patch of ice that sent the vehicle down an embankment.  He alleges the accident happened with such force that he hit his head on the roof and temporarily lost consciousness.  In his Board hearing testimony, he stated he was woken up by a farmer banging on the windshield or the side of the Jeep.  However, in a July 2017 VA Form 9 that he signed, he alleged he was "literally thrown out of the Jeep and ended up on the side of a Fence approximately 100 yards from the Highway."  During his hearings, the Veteran stated he did not seek treatment because the closest medical facility was several hours away.  In August 2017 Board hearing testimony, the Veteran stated he did not seek treatment after the accident because his supervisor advised him to just take some time off and rest.  

The Veteran's service treatment records reveal no complaints or findings concerning a back disability.  Service personnel records include a performance appraisal based on his occupation as a driver, which notes he was involved in an accident that was not his fault on May 14, 1959.  No other accidents were noted. His October 1960 examination and January 1961 separation examination revealed     normal physical examinations.  On the accompanying Reports of Medical History, the Veteran denied arthritis or rheumatism; bone, joint or other deformity; neuritis; and ever wearing a back brace or back support.  He also denied headaches and dizziness, or any illness or injury other than those noted. His service treatment records do, however, reflect complaints including for common colds while he was stationed in France.   

As there is no competent evidence of a chronic back disability in service, competent evidence linking the current condition with service is necessary to support the claim.  However, upon review of the record, the Board finds that the preponderance of the evidence is against the claim. 




Initially, while the record does support that the Veteran was involved in an accident   in May 1959, the inconsistencies between his contentions and the record suggest that his recollection of events, which occurred over 50 years previously, is not reliable.  In this regard, while the Veteran has testified that the accident caused him to hit his head on the canvas roof of the Jeep, in a July 2017 VA Form 9 signed by the Veteran, he 
stated that he was "literally thrown out of the Jeep and ended up on the side of a Fence approximately 100 yards from the Highway."  Such statement is clearly contrary to his other descriptions of the accident, wherein he remained in the vehicle and was woken up by a farmer tapping on the vehicle.  He stated he did not seek treatment because the closest facility was several hours away.  However, the Veteran did seek treatment for other ailments, including the common cold, on several occasions after May 1959, yet there was no mention of back pain or the motor vehicle accident.  The Board finds it unlikely that the Veteran would not have sought treatment or mentioned his motor vehicle accident and continued back pain at some point during the remainder of his service had he been experiencing back pain, especially when he did seek out treatment for routine complaints such as a  common cold.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing    the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

Moreover, although he asserts he received treatment around the time of his wedding in 1963, a treatment report from his July 2000 surgery noted that the Veteran developed low back and right leg pain in November 1999 and that an MRI at that  time revealed a large right sided L4-5 disc rupture.  There was no mention of a motor vehicle accident in the Past History, nor any mention of a continuing 40 year history of chronic back pain as is now being alleged.  The Board again finds it unlikely that the Veteran would not have mentioned his motor vehicle accident and continued    pain since that time when seeking post-service treatment for back pain in 2000.  Id.    In light of the inconsistencies, the Board does not find the Veteran's contentions regarding a back injury during service to be persuasive or credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical 
records, the significant time delay between the affiants' observations and the date     on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Turning to opinion evidence, the Board notes there are opinions in favor of and against the claim.  In a March 2010 letter, the Veteran's private physician, Dr. A.B. opines the motor vehicle accident is a causative agent for his back injury.  In August
2016 correspondence, this same physician finds the nature of the Veteran's injury to his lower spine in the motor vehicle accident will more often than not jeopardize the musculoskeletal structures of the back, resulting in life-long back issues.  He also highlights the Veteran's traumatic injury to his lumbosacral spine is more likely than not the mitigating factor to the instability of his lower back and sciatic nerve.  The physician opines the motor vehicle accident in 1959 more likely than not was the causative factor for the Veteran's chronic back problems and disabilities. 

The Board has considered the private physician's opinion, however, the evidence  of record does not support his contentions.  As noted, the Veteran indicated he did not seek any treatment following the motor vehicle accident, and no complaints concerning his back were noted at any time in his service treatment records.  Moreover, October 1960 and January 1961 examinations were normal, and the Veteran denied musculoskeletal complaints on accompanying Reports of Medical History.  Further, a January 1961 separation examination was unremarkable and the Veteran described himself as being in "good" condition upon discharge.  As the physician's opinions are based on the Veteran's self-report as to suffering an injury in a motor vehicle accident and having continued complaints thereafter, which the Board has found to lack credibility, any opinion based on such report lacks probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely"). 

In addition, the Board has considered a statement from the Veteran's brother, a physician, who stated he did not witness the incident, but has observed the slow   but progressive deterioration in the Veteran's back disability.  He concluded that    
he believes the Veteran's back disability was initiated during his tour of duty. As this opinion also relies on the Veteran's self-report of an injury during service, the Board affords this opinion no probative weight.  Id.

Following an April 2010 VA examination and review of the claims file, the examiner opined that the Veteran's current back disability was not caused by or       a result of service.  The examiner considered the Veteran's report of back pain   since the accident, but noted no evidence of a back condition until the July 2000   and highlighted that developing canal stenosis at age 62, as in this Veteran's case,   is a common occurrence.  The examiner concluded the Veteran's claim was baseless.  As this opinion was rendered following review of the claims file and contained a rationale for the conclusion reached, it is afforded probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

While the Veteran believes his current back condition is related to service, the Board notes the Veteran does not have training sufficient to render him capable     of opining on the etiology of spine disorders, which requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In the instant case, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, a chronic low back disability was not shown in service or for many years thereafter, and the preponderance of the competent, credible, and probative evidence is against a finding that the current condition is related to service.  Therefore, the claim for service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.         Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Service connection for a lumbosacral spine disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


